DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 11/23/22.  Claims 22-43 are still pending and have been considered below.

Claim Objections
Claim 22 is objected to because of the following informalities:  line 2 should be amended to recite “receiving, by [[the]] one or more servers…”; line 4 should be amended to recite “identifying, by the one or more servers…”; line 6 should be amended to recite “…whether [[a]]the user has…”.  Appropriate correction is required.
Claims 25 and 36 are objected to because of the following informalities:  line 3 should be amended to recite “…chosen to enroll [[in]]in, courses that the user has…”.  Appropriate correction is required.
Claims 28 and 39 are objected to because of the following informalities:  line 2 should be amended to recite “…associated with [[a]]the user…”.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  line 1 should be amended to recite “…by the one or more servers…”.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  line 6 should be amended to recite “…whether [[a]]the user has…”.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  line 3 should be amended to recite “associated with [[a]]the user…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims recite a technique for identifying various behavioral data of a user and using the behavioral data to determine and display a risk score of the user, which is largely directed to a mental process and/or a mathematical algorithm.
The limitations of identifying the various behavioral data, under the broadest reasonable interpretation, covers performance of the limitations in the mind because nothing in the claims preclude the step from practically being performed in the mind (ie. a user can manually identify the behavioral data based on various observations and circumstances).
The limitation of determining and displaying the risk score, under the broadest reasonable interpretation, covers performance of the limitation in the mind (ie. a user can manually calculate the risk score based on values using any appropriate mathematical algorithms).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims only recite performing the limitations in a computing environment. The computing environment is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; thus, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using one or more servers to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept; thus, the claims are not patent eligible.
Furthermore, the additional acts found in the remaining claims also do not result in the claims as a whole amounting to significantly more than the judicial exception because when considered separately, each of the dependent claims are merely directed to various conventional activities well known by one of ordinary skill in the art, which qualify as insignificant extra-solution activity; or merely directed to additional mathematical concepts and/or performing further mathematical calculations.
Claims 33-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a system comprising one or more “servers”, which can be reasonably understood by one of ordinary skill in the art to encompass both hardware and software implementations; thus, directs the claims to software per se.

Allowable Subject Matter
Claims 22-43 would otherwise be allowable if rewritten to overcome any applicable claim objection(s) and/or rejection(s) under 35 U.S.C. 101; and if a properly executed terminal disclaimer is timely filed to obviate the nonstatutory double patenting rejections, as set forth in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,673,876 in view of Shabtai et al. (2017/0104778).
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for determining a user’s risk score, which in particular determines various metrics related to whether or not the user will interact with phishing communications, and only differing in that the instant claims also determine the risk score based on identifying whether a user clicks on one or more links of one or more simulated phishing tests.
However, Shabtai et al. discloses determining a risk score for a user based on identifying whether a user clicks on one or more links of one or more simulated phishing tests and other factors, as already discussed above in the prior art rejection.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patented claims with the additional features of Shabtai et al., in order to better assess any risks to which a corporation is exposed, as suggested by Shabtai et al. [page 1, paragraph 0004].
Claims 22-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,868,820 in view of Shabtai et al. (2017/0104778).
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for determining a user’s risk score, which in particular determines various metrics related to whether or not the user will interact with phishing communications, and only differing in that the instant claims also determine the risk score based on identifying whether a user clicks on one or more links of one or more simulated phishing tests.
However, Shabtai et al. discloses determining a risk score for a user based on identifying whether a user clicks on one or more links of one or more simulated phishing tests and other factors, as already discussed above in the prior art rejection.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patented claims with the additional features of Shabtai et al., in order to better assess any risks to which a corporation is exposed, as suggested by Shabtai et al. [page 1, paragraph 0004].
Claims 22-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,108,792 in view of Shabtai et al. (2017/0104778).
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for determining a user’s risk score, which in particular determines various metrics related to whether or not the user will interact with phishing communications, and only differing in that the instant claims also determine the risk score based on identifying whether a user clicks on one or more links of one or more simulated phishing tests.
However, Shabtai et al. discloses determining a risk score for a user based on identifying whether a user clicks on one or more links of one or more simulated phishing tests and other factors, as already discussed above in the prior art rejection.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patented claims with the additional features of Shabtai et al., in order to better assess any risks to which a corporation is exposed, as suggested by Shabtai et al. [page 1, paragraph 0004].
Claims 22-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,349,853 in view of Shabtai et al. (2017/0104778).
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for determining a user’s risk score, which in particular determines various metrics related to whether or not the user will interact with phishing communications, and only differing in that the instant claims also determine the risk score based on identifying whether a user clicks on one or more links of one or more simulated phishing tests.
However, Shabtai et al. discloses determining a risk score for a user based on identifying whether a user clicks on one or more links of one or more simulated phishing tests and other factors, as already discussed above in the prior art rejection.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patented claims with the additional features of Shabtai et al., in order to better assess any risks to which a corporation is exposed, as suggested by Shabtai et al. [page 1, paragraph 0004].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Paltenghe et al. (2011/0167011).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435